Case 0:20-cv-60808-AHS Document 19 Entered on FLSD Docket 07/10/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-CV-60808-SINGHAL/VALLE

  ABIMAEL ROSADO,

         Plaintiff,

  v.

  ATLAS APEX ROOFING, LLC,

        Defendant.
  _____________________________________________/

             ORDER SETTING SETTLEMENT CONFERENCE IN FLSA CASE

        THIS CAUSE is before the Court upon United States District Judge Raag Singhal’s Order

  referring the case to the undersigned for an early settlement conference. See (ECF No. 7).

        Accordingly, a settlement conference will be held on Thursday, October 1, 2020 at 2:00

  p.m. Due to the COVID-19 pandemic, the conference will be conducted remotely by video or

  telephone conferencing. The day before the conference, the Court will advise the parties of the

  selected method to conduct the proceedings. ALL PARTIES AND THEIR RESPECTIVE

  ATTORNEYS MUST PARTICIPATE WITH FULL AUTHORITY TO SETTLE THIS

  ACTION. All attendees should allocate a minimum of three hours for the conference.

        By Thursday, September 24, 2020, each party shall: (i) file a certificate of compliance

  confirming that all documents supporting the claims and defenses, including time sheets, pay stubs,

  etc., have been exchanged and reviewed; and (ii) email (not file) a Confidential Settlement

  Conference Statement to Judge Valle at valle@flsd.uscourts.gov. Each Statement shall not exceed

  five (5) double-spaced pages. Plaintiff’s Confidential Settlement Statement must also specify
Case 0:20-cv-60808-AHS Document 19 Entered on FLSD Docket 07/10/2020 Page 2 of 2



  counsel’s hours, billing rate(s), total attorney’s fees, and costs incurred through the date of the

  submission, including billing records to support the fees and costs incurred.

        DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on July 10, 2020.



                                                       __________________________________
                                                       ALICIA O. VALLE
                                                       UNITED STATES MAGISTRATE JUDGE


  cc: U.S. District Judge Raag Singhal
      All Counsel of Record




                                                   2
